OPINION — AG — **** CONSERVATION DISTRICTS — APPROPRIATIONS **** THE STATE OF OKLAHOMA MAY APPROPRIATE MONIES FOR A PUBLIC PURPOSE TO THE OKLAHOMA CONSERVATION COMMISSION WHICH DISTRIBUTES TO THE CONSERVATION DISTRICTS FUNDS APPROPRIATED FOR EXPENDITURE IN CONNECTION WITH THE ACTIVITIES OF THE CONSERVATION DISTRICTS.  HOUSE BILL NO. 1442 OF THE FIRST REGULAR SESSION OF THE THIRTY-FIFTH OKLAHOMA LEGISLATURE, CODIFIED IN THE OKLAHOMA STATUTES AS 60 O.S. 1975 Supp., 851 [60-851] AND 60 O.S. 1975 Supp., 855 [60-855] IS THE ONLY PROVISIONS OF THE OKLAHOMA STATUTES APPLICABLE TO PROPERTY OWNERS ASSOCIATION. THE ASSESSMENT OF SPECIAL TAXES ARE GOVERNED BY THE STATUTES CREATING SUCH TAXES, WHICH SET OUT THE REQUIREMENT NECESSARY TO PASS THE SPECIFIC TAX CREATED THEREBY, SUBJECT TO THE LIMITATIONS ON THE USE OF PUBLIC FUNDS, THE CONSERVATION DISTRICT ACT ALLOWS THE USE OF COUNTY OR STATE EQUIPMENT BY COUNTY OR STATE EMPLOYEES ON PRIVATE PROPERTY, WHERE THE NECESSARY RIGHT THERETO HAS BEEN ACQUIRED, TO CARRY INTO EFFECT THE PURPOSE OF SAID ACT. CITE: 74 O.S. 1971 1001-1008 [74-1001 — [74-1008], 82 O.S. 1971 1501-101 [82-1501-101], OKL. 479 P.2d 962 (1971), 74 O.S. 1971 1001 [74-1001]  ARTICLE X SECTION 7  82 O.S. 1971 531 [82-531], OKL. 418 P.2d 319, OKL. 381 P.2d 900 (HAROLD MCMILLAN)